Citation Nr: 9902161	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his bilateral 
sensorineural hearing loss has increased in severity and 
warrants more than the 20 percent rating currently assigned.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against the assignment 
of a disability rating greater than 20 percent for the 
veterans bilateral sensorineural hearing loss.


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable disposition of this appeal.

2.  The veterans sensorineural hearing loss is manifested by 
average pure tone pure tone decibel loss of 85 decibels in 
the right ear, and 81 decibels in the left ear, with speech 
recognition scores, using the Maryland CNC test, of 76 
percent in the right ear and 70 percent in the left ear.
    

CONCLUSION OF LAW

 Assignment of a disability rating greater than 20 percent 
for bilateral sensorineural hearing loss is not warranted at 
this time.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, § 4.85a, Code 6102 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veterans claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1997).

The Board notes that, in his substantive appeal, the veteran 
referred to ringing in his ears, and asserted that his 
hearing loss rating should be increased due to that tinnitus.  
However, the Board also notes that the veterans tinnitus is 
already service-connected, and has been assigned a 10 percent 
disability evaluation.

The veteran is service-connected for bilateral sensorineural 
hearing loss, evaluated as 20 percent disabling under 
Diagnostic Code 6289.      

On VA audiological examination in March 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
75
90
105
LEFT

70
70
90
95


The average pure tone loss was 85 decibels in the right ear, 
and 81 decibels in the         left ear.  Speech audiometry 
using the Maryland CNC test revealed speech recognition 
ability of 76 percent in the right ear, and 70 percent in the 
left ear.

Sensorineural hearing loss is evaluated by using the Tables 
provided in 38 C.F.R. § 4.85 to assign a numeric designation 
of the hearing impairment in each ear based upon the average 
puretone decibel loss, and to combine those numeric 
designations and arrive at the percentage disability 
evaluation which may be assigned to the veterans hearing 
loss.  Using Table VI, the veterans right ear, with its 85 
decibel average pure tone loss and 76 percent speech 
recognition score, would be assigned a V designation.  
His left ear, with its 81 decibel average pure tone loss and 
70 percent speech recognition score, would be assigned a 
VI designation.  Turning to Table VII, with a V 
designation in his right ear, and a VI designation in his 
left ear, the veteran would be entitled to only a 20 percent 
disability rating at this time, under Diagnostic Code 6102.  
38 C.F.R. § 4.85, Code 6102.  

Therefore, upon review of all the evidence of record, the 
Board has concluded that the assignment of an evaluation 
greater than 20 percent for bilateral sensorineural hearing 
loss is not warranted at this time.  While the disability may 
be more bothersome to the veteran than it has been, it still 
falls within the percentage evaluation of 20 percent, based 
on the examination results.  The evaluations derived from the 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.  The rating 
standards also contemplate the impairment under normal 
circumstances, although a test, by necessity, must be done in 
quiet surroundings.  Should the veterans hearing continue to 
worsen, he can submit new and material evidence and request 
that his claim be reopened.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability rating greater than 20 percent 
for bilateral sensorineural hearing loss is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
